Citation Nr: 0205760	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for impotency with 
erectile dysfunction.

2.  Entitlement to an increased evaluation for tinea pedis 
and cruris, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Montgomery, 
Alabama Regional Office.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the veteran 
in the development of a claim.  Regulations implementing the 
VCAA were published in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  In this case, under the VCAA 
there is a duty to assist the veteran in the development of 
his claims of entitlement to service connection for impotency 
with erectile dysfunction, and entitlement to increased 
ratings for tinea pedis and cruris, lumbosacral strain, and 
hemorrhoids.

In this regard, the record shows that the reports of the 
veteran's treatment since 1997 have been primarily for mental 
problems.  However, the appellant should be advised of his 
right to submit reports of any treatment for skin problems, 
hemorrhoids, and a lumbosacral strain since 1997 in order to 
substantiate his claim for increased evaluations for those 
conditions.  He should also be advised of the need to submit 
evidence, preferably from a health care provider, which links 
impotency with erectile dysfunction to an incident of service 
or to a service-connected disability.  The veteran should be 
notified that VA will assist him in obtaining any relevant 
evidence.

At a February 2002 hearing before the undersigned, the 
veteran testified that he received treatment for low back 
problems from Dr. Sennett, that he received treatment for 
skin problems at the VA medical facility in Gulfport, 
Mississippi, and that he received treatment for hemorrhoids 
at the VA medical facility in Biloxi, Mississippi.  
Accordingly, the reports of his treatment by those providers 
since 1997 should be obtained for inclusion in the record.

Additionally, the Board finds that the veteran should be 
provided contemporaneous VA medical examinations to determine 
the current severity of his tinea pedis and cruris, 
hemorrhoids, and lumbosacral strain.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  In this latter regard, VA has the 
duty to provide an examination in order to secure sufficient 
clinical findings to determine the severity of the service-
connected low back disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

Finally, the file shows that an April 2001 RO rating decision 
denied entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), and in May 2001, the 
veteran submitted a notice of disagreement.  While a later 
October 2001 rating decision did assign a 70 percent 
evaluation, a 70 percent rating is not the maximum allowable 
under the law.  38 C.F.R. § 4.130 (2001).  While the Board 
may not address that issue until the veteran has been sent a 
statement of the case and submits a substantive appeal, under 
Manlincon v. West, 12 Vet. App. 238 (1999), this matter must 
be remanded for further action by the RO.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased evaluation for PTSD.  He should 
be advised of the need to submit a timely 
substantive appeal to perfect any appeal 
as to this issue.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for tinea pedis and cruris, 
lumbosacral strain, and hemorrhoids since 
1997.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment should be listed, as well as 
any information with regard to evidence 
linking impotency with erectile 
dysfunction to an incident of service.  
After obtaining any necessary release 
forms, the RO should directly contact the 
medical providers, including Dr. Sennett, 
the Mobile Urology Group, Mobile Adult 
Care, and VA medical facilities in 
Gulfport and Biloxi, Mississippi to 
secure copies of any records not already 
in the file.

3.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his tinea pedis and cruris.  
All necessary tests should be undertaken, 
and clinical findings to include 
exfoliation, exudation, itching, 
disfigurement, and ulceration should be 
reported in detail.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a copy of 
this REMAND.  A complete written 
rationale for all opinions made must be 
provided.  The examination report should 
be typed.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his hemorrhoids and 
lumbosacral strain.  The examiner should 
state whether hemorrhoids are manifested 
by persistent bleeding with secondary 
anemia or fissures; and whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.

With regard to the lumbosacral strain, 
the examiner should opine whether it is 
at least as likely as not that 
degenerative disc disease is related to 
the service connected lumbosacral strain.  
Further, the examiner must opine whether 
there is severe painful motion or 
weakness with motion of the low back.  
The examiner must opine whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  The examiner must determine 
whether the low back exhibits weakened 
movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should differentiate any 
symptoms attributable to the service-
connected lumbosacral strain from those 
attributable to the currently non-
service-connected post-operative 
residuals of a herniated disc.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the specific medical evidence in this 
case.  The claims folder must be provided 
to and reviewed by the examiner prior to 
the examination.  The examination report 
must be typed.

5.  The veteran should be afforded a VA 
urological examination to determine the 
nature and etiology of his impotence with 
erectile deformity.  The claims folder 
must be provided to and reviewed by the 
examiner prior to the examination.. All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  
Following the examination the urologist 
must opine whether it is at least as 
likely as not that impotence is related 
to the veteran's active duty service or 
to a service connected disorder to 
include his lumbosacral strain.  A 
complete rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible. The 
examination report should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

8.  After the above development, the RO 
should review the claims of entitlement 
to service connection for impotency with 
erectile dysfunction, and entitlement to 
increased evaluations for tinea pedis and 
cruris, lumbosacral strain, and 
hemorrhoids.  If any action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




